Citation Nr: 0021620	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  96-18 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Evaluation of degenerative arthritis of the cervical spine, 
currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to June 1972 
and from May 1975 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The case was previously before the Board in May 1999.  At 
that time, the Board granted a petition to reopen a claim for 
service connection for degenerative arthritis of the 
shoulders.  The RO subsequently granted service connection 
for right shoulder impingement syndrome with degenerative 
changes and left shoulder impingement syndrome with 
degenerative changes.  The veteran has not disagreed with any 
aspect of that grant.  


REMAND

The Board's May 1999 decision remanded the issue of 
evaluation for degenerative arthritis of the cervical spine.  
At that time, the disability was rated as 10 percent 
disabling under Codes 5003 (degenerative arthritis) and 5290 
(limitation of cervical spine motion).  

A February 2000 rating decision increased the evaluation of 
degenerative arthritis of the cervical spine to 20 percent 
using Codes 5003 and 5290.  

While the RO did not use Code 5285, (residuals of fracture of 
vertebra) in the rating portion of the rating decision, the 
discussion stated that the increase was based on demonstrable 
deformity of vertebral bodies.  The provision for an 
additional 10 percent rating for demonstrable deformity of 
vertebral bodies is only found in Code 5285.  However, that 
code is for only for fracture residuals and review of the 
veteran's medical history in accordance with 38 C.F.R. 
§§ 4.1, 4.2 (1999) does not disclose any fracture of a 
vertebral body.  Thus, it appears that the discussion portion 
of the February 2000 rating decision does not agree with the 
evidence or the rating codes which were ultimately used to 
rate the disability.  

The veteran is asserting that radiculopathy and disc problems 
are service-connected.  This presents an inextricably 
intertwined claim which the RO has yet to adjudicate.  This 
should be done.  

The case is REMANDED to the RO for the following:  

The RO must adjudicate whether cervical 
radiculopathy and disc problems are 
service-connected.  The RO may request 
examinations, opinions, or other evidence 
as may be required to adjudicate the 
claims.  If it is determined that the 
disc finding and radiculopathy are not 
service-connected, there must be 
competent evidence that distinguishes the 
manifestations from the service-connected 
disability.

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





